1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   LUIS C. DOMINGO,                                  ) Case No.: 1:15-cv-00284 - AWI - JLT
                                                       )
12                    Plaintiff,                       ) ORDER CLOSING CASE
                                                       )
13             v.                                      ) (Doc. 90)
                                                       )
14   MANAGEMENT & TRAINING                             )
     CORPORATION, et al.,                              )
15                                                     )
                      Defendants.                      )
16                                                     )
17             The parties have settled their case and have stipulated to the action being dismissed with
18   prejudice. (Doc. 90) The Federal Rules of Civil Procedure Rule 41 makes such stipulations effective
19   immediately with further order of the Court. Because all parties who have appeared in the action
20   signed the stipulation (Doc. 22), it “automatically terminate[d] the action.” Wilson v. City of San
21   Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to close this
22   action.
23
24   IT IS SO ORDERED.
25
        Dated:       October 31, 2018                            /s/ Jennifer L. Thurston
26                                                       UNITED STATES MAGISTRATE JUDGE

27
28
